DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Steven Hurles on 03/11/2022.

	Please amend the claims as follows:
1. (Currently amended) A tire having a radial carcass reinforcement configured to equip vehicles carrying heavy loads and running at sustained speed, comprising a crown reinforcement, itself capped radially with a tread joined to two beads via two sidewalls, said tread comprising at least two radially superposed layers of polymeric compound, a radially outer first layer that comes into contact with the ground and a radially inner second layer, wherein the second layer has a composition based on at least an elastomeric matrix comprising a diene elastomer, a reinforcing filler comprising predominantly a filler covered at least partially by silica, an agent for coupling the filler with the elastomer and a crosslinking system, wherein the dispersion of the filler in the elastomeric matrix having a Z value greater than or equal to 70, according to the method described by S. Otto et al. in Kautschuk Gummi Kunststoffe, 58 Jahrgang, NR 7-8/2005, in agreement with standard ISO 11345.

5. (Currently amended) The tire according to Claim 1, in which the filler covered at least partially by silica is selected from carbon black, metal hydroxides, 

13. (Currently amended) The tire according to Claim 1, which comprises less than 15 phr of plasticizing agents.
	

Reasons for Allowance
Claims 1-13 are allowed because the prior art fails to teach or suggest the dispersion of the filler in the elastomeric matrix having a Z value greater than or equal to 70.  The closest prior art teaches a tire with crown reinforcement, itself capped radially with a tread joined to two beads via two sidewalls, said tread comprising at least two radially superposed layers of polymeric compound, a radially outer first layer that comes into contact with the ground and a radially inner second layer, wherein the second layer has a composition based on at least a diene elastomer, a reinforcing filler comprising predominantly a filler with silica, an agent for coupling the filler with the elastomer and a crosslinking system (WO 2011/076635; WO2014102136A1).  However, these references fail to teach or suggest achieving Z value greater than or equal to 70 using filler covered at least partially by silica.  Although such Z scores were known in the tire art using carbon black and silica (WO2014102136A1, CA2 in Tables 1-2), and prior art suggests carbon black covered with silica may yield high z scores (US 20140378575; FR2969164A1; FR 2969163 A1), yet the instant claims use reinforcing filler comprising predominantly a filler covered at least partially by silica, which increased z score and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743